department of the treasury internal_revenue_service washington d c date cc dom fs corp number release date uilc memorandum for from subject internal_revenue_service national_office field_service_advice assistant district_counsel attn deborah a butler assistant chief_counsel field service cc dom fs agent for the group this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend old x new x y hc z date date date date date date issues with respect to the proposed waivers and closing agreements a what is the proper language to identify the taxpayer on them and b who is the proper party to execute them conclusion the following language should be used on the waivers and on the closing agreements hc successor to old x as agent for the old x and subsidiaries consolidated_group facts on date old x acquired y by merging y into old x with old x surviving for federal_income_tax purposes the acquisition was treated as a reverse_acquisition within the meaning of treas reg ' d thus the consolidated_group of which y had been the common parent was treated as continuing in existence with old x as the new common parent old x filed a final consolidated federal_income_tax return for the tax_year ending date as the parent of the old x and subsidiaries consolidated_group old x filed a consolidated_return for the tax_year ending date as the parent of the group of which y had been the parent and which included the former members of the old x group on date hc a wholly owned subsidiary of z acquired old x by merging old x into hc with hc surviving upon the merger z changed its name to new x for federal_income_tax purposes the acquisition was treated as a reverse_acquisition within the meaning of treas reg ' d thus the consolidated_group of which old x had been the common parent was treated as continuing in existence with z as the new common parent on date new x formerly known as z and subsidiaries filed an application_for automatic_extension of time to file corporation income_tax return form for the year ending date with the name of the taxpayer as new x and subsidiaries fka old x exam proposes to secure waivers of restrictions on assessment and collection of deficiency form_870 awaivers and combined closing agreements for a final_determination of tax_liability and specific matters aclosing agreements from old x for the tax years ending date and date law and analysis law treas reg ' a provides that the common parent with exceptions not relevant here shall be for all purposes athe sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year treas reg ' a further provides that athe common parent in its name will give waivers give bonds and execute closing agreements offers in compromise and all other documents and any waiver or bond so given or agreement offer_in_compromise or any other document so executed shall be considered as having also been given or executed by each such subsidiary finally treas reg ' provides that the aprovisions of this paragraph shall apply whether or not a consolidated_return is made for any subsequent year and whether or not one or more subsidiaries have become or have ceased to be members of the group at any time analysis for the years ending on date and date hc is the proper party to extend the statute_of_limitations of the group of which old x was the parent for its tax years ending date and date this is because hc became the successor to the common parent of the group for those years and the new common parent of the group as a result of the reverse_acquisition see 101_tc_130 see also treas reg ' a thus we agree with your recommendation that the following language should be used on the waivers and on the closing agreements hc successor to old x as agent for the old x and subsidiaries consolidated_group case development hazards and other considerations because hc became the parent of the old x group in a reverse_acquisition it is unnecessary to consider applying treas reg ' d instead the service can rely on the rationale of union oil for that reason we agree that it is unnecessary to require each former member of the old x group to sign waivers or closing agreements we also agree that the service should not require the taxpayer hc to supply a corporate resolution authorizing a designated corporate officer to execute the waivers and closing agreements these documents can be executed by either the current president vice- president treasurer assistant treasurer chief accounting officer or any other officer of hc who currently is duly authorized to act see revrul_84_165 1984_2_cb_305 finally as noted above on date new x fka z and subsidiaries filed a form_7004 for the year ending date with the name of the taxpayer as new x and subsidiaries fka old x however you believe that the correct name for the taxpayer on form_7004 is new x fka z and subsidiaries we agree a consequence of this conclusion is that the extension is invalid in that case the taxpayer would be subject_to penalties for not timely filing its return we note however that the current name of the taxpayer is correct thus it is questionable whether the service could let alone should impose penalties simply because the information stated in the parenthetical is incorrect moreover it does not appear that the service was harmed by this incorrectly worded form finally there is no evidence that the taxpayer was attempting to deceive the service therefore there appears no basis to take any further action except perhaps to notify the taxpayer that the form was incorrectly worded please call if you have any further questions by ___________________ arturo estrada acting branch chief corporate branch cc
